                   IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                          )
GLENN RAY and LORIS SHEPARD,              )
                                          )
     Plaintiffs,                          )
                                          )     No. 2:18-cv-02144-SHM-tmp
v.                                        )
                                          )
MEMPHIS BONDING CO., INC.;                )
GEORGE A. HITT; TRACY VAN                 )
PITTMAN; and SAM HAWKINS,                 )
                                          )
     Defendants.                          )
                                          )
                                          )

                                        ORDER


     Before      the   Court      are    two       motions.      The     first      is

Plaintiffs’     September    27,     2018     Motion    for    Leave    to   File    a

Response   to    Defendants’      Motion      to    Dismiss.     (ECF    No.     36.)

Defendants      responded    on    October      5,    2018.      (ECF    No.     39.)

Plaintiffs have not moved for leave to reply under Local Rule

7.2(c) and the time to do so has passed.p

     The second is Defendants’ October 5, 2018 Renewed Motion

to   Dismiss     and/or     Motion      for     Judgment.       (ECF     No.     37.)

Plaintiffs have not responded.

     For the following reasons, Plaintiffs’ Motion for Leave to

File a Response to Defendants’ Motion to Dismiss is GRANTED and

Defendants’      Renewed    Motion       to     Dismiss     and/or     Motion     for

Judgment is DENIED.
I.      Background

        Plaintiffs filed their First Amended Complaint on June 25,

2018.     (ECF No. 21.)        Defendants filed their Motion to Dismiss

on July 23, 2018.          (ECF No. 27.)       Plaintiffs filed their Motion

to Amend Complaint on August 27, 2018, the day their response

to   Defendants’      Motion    to   Dismiss     was   due.     (ECF    No.   30.)

Plaintiffs argued that the Court should grant leave to amend

their First Amended Complaint “[b]ecause the identity of [a

previously    unknown]        fictitious      party    [had]   been    revealed.”

(Id. at 135.) 1           Plaintiffs identified no other change to the

First Amended Complaint.             Plaintiffs “request[ed] that [the]

Motion to Amend be accepted in lieu of filing a response to the

Motion to Dismiss” because the Motion to Dismiss would “be moot

if the relief requested is granted (and the Second Amended

Complaint is filed.)”          (Id.)

        The Magistrate Judge granted Plaintiffs’ Motion to Amend

Complaint on September 12, 2018.              (ECF No. 32.)     The Magistrate

Judge     relied     on    Plaintiffs’       representation    that    the    only

difference between the Second and First Amended Complaint would

be the naming of the previously unknown fictitious party.                     (See

id. at 163-64.) (“The proposed Second Amended Complaint merely

identifies by name a defendant who was previously listed as a

Jane Doe in the original complaint. . . . Because the Motion to
1 Unless otherwise noted, all pin cites for record citations are to the
“PageID” page number.

                                         2
Amend Complaint seeks to identify a fictitious party, the court

finds that the Motion to Amend is well-taken and is therefore

GRANTED.”).     The Magistrate Judge noted that “the Motion to

Amend Complaint does not address the substance of the arguments

raised in the Motion to Dismiss” and that “the parties will be

informed regarding what impact, if any, the Second Amended

Complaint    will   have    on   the   pending    Motion   to   Dismiss   by

separate order from the District Judge.”               (Id.)     Plaintiffs

filed their Second Amended Complaint on September 13, 2018.

(ECF No. 33.)

      On September 13, 2018, the Court entered an Order to Show

Cause why Defendants’ July 23, 2018 Motion to Dismiss should

not   be   granted.    (ECF      No.   34.)      The   Court    found   that,

“[b]ecause the issues raised in Defendants’ Motion to Dismiss

remain relevant to the Second Amended Complaint, Defendants’

Motion is not moot.”         (Id. at 187-88.)          The Court afforded

Plaintiffs fourteen days to respond to the Order.                   (Id. at

188.)

      Plaintiffs filed a response to the Order to Show Cause on

September 27, 2018.        (ECF No. 35.)      Plaintiffs argued that the

Second Amended Complaint mooted Defendants’ Motion to Dismiss

because Defendants –- and, implicitly, the Magistrate Judge and

the Court -- “failed to notice in their reading of the Second

Amended Complaint [] that the identification of the fictitious

                                       3
party   was     not,     in    fact,    the    only     amendment    made    by

[Plaintiffs].”         (Id. at 190.)         The Second Amended Complaint

“added another violation” of the Truth in Lending Act (the

“TILA”): “failing to provide the disclosure of the right to

rescission of a consumer credit transaction which is secured by

the obligor’s principal dwelling under 15 U.S.C. § 1635 (for

which Plaintiffs exercise their right of rescission).”                 (Id. at

190-91.)      Plaintiffs argued that this newly alleged violation

mooted Defendants’ Motion because, “unlike the other violations

averred by Plaintiff[s], . . . [it] expires three (3) years

after the date of transaction”, thereby addressing Defendants’

argument that the TILA claim “should be dismissed because the

statute of limitations has expired.”               (Id. at 191) (emphasis in

original).

     On September 27, 2018, Plaintiffs also filed a Motion for

Leave to File a Response to Defendants’ Motion to Dismiss.

(ECF No. 36.)        Although Plaintiffs reiterated their argument

that the new allegation in the Second Amended Complaint mooted

the Motion to Dismiss, (id. at 194), they “request[ed] until

September     27,    2018     to   respond    to    Defendants’     Motion   to

Dismiss”, (id. at 195).            Plaintiffs attached their response to

Defendants’ Motion to Dismiss to their Motion for Leave to File

a Response.         (ECF No. 36-1.)          Plaintiffs noted that their



                                        4
response “relies on the First Amended Complaint . . . .”                         (Id.

at 200.)

       On October 5, 2018, Defendants filed a Renewed Motion to

Dismiss and/or Motion for Judgment.                (ECF No. 37.)         Defendants

argue that, “[r]egardless of Plaintiffs’ last second Motion for

Permission       to    Respond    to     Defendants’     Motion     to   Dismiss”,

dismissal    is       warranted    because     Plaintiffs’     response     to   the

Court’s    September       13,    2018    Order    to   Show   Cause     “does   not

address the issue of why Plaintiffs’ [First Amended] Complaint

should not be dismissed for failure to respond to Defendants’

Motion to Dismiss.”              (ECF No. 38 at 225, 228.)               Defendants

interpret the Court’s September 13, 2018 Order as affording

Plaintiffs only an opportunity to show good cause for their

untimely response, not an opportunity to file their response by

the fourteen-day deadline.             (Id. at 229 n.1.)

II.    Analysis

       Plaintiffs’ addition of another claimed TILA violation in

the Second Amended Complaint does not moot Defendants’ Motion

to    Dismiss.        Plaintiffs       confuse    two   different    statutes     of

limitation for two different remedies: rescission and damages.

Rescission has a three-year statute of limitations.                      15 U.S.C.

§ 1635(f) (“An obligor’s right of rescission shall expire three

years after the date of consummation of the transaction or upon

the sale of property, whichever occurs first . . . .”)                      Damages

                                           5
for failing to disclose the right to rescission has a one-year

statute of limitations.            Fifteen U.S.C. § 1640 provides that

“any creditor who fails to comply with any requirement imposed

under this part . . . including any requirement under section

1635 . . .      with   respect     to    any     person    is     liable    to     such

person . . . .”        Id. § 1640(a) (emphasis added).                  Section 1640

further provides that “any action under this section may be

brought . . . within one year from the date of the occurrence

of the violation . . . .”              Id. § 1640(f).          Section 1635 makes

it a violation to fail to disclose the right to rescission.

Id.   § 1635(a).        Thus,    the    one-year        statute    of    limitations

provided by Section 1640 applies to damages claims for failing

to disclose the right to rescission.

      The claim in Plaintiffs’ Second Amended Complaint that

Defendants “fail[ed] to provide the disclosure of the right to

rescission” –- a violation for which Plaintiffs could seek only

damages    --    is    therefore       subject    to     the    same     statute     of

limitations      argument       Defendants       make     in    their    Motion      to

Dismiss.        Plaintiffs      have    claimed    the     separate       remedy    of

rescission in their First Amended Complaint: “On Plaintiffs’

TILA claims against Defendant MBC, Plaintiff seeks statutory

and/or actual damages and, alternatively, rescission of the

credit agreement(s) allegedly secured by the Deed of Trust.”

(ECF No. 21 at 89) (emphasis added).               Plaintiffs’ argument that

                                          6
section 1635’s three year-statute of limitations for rescission

moots Defendants’ Motion to Dismiss is not well-taken.

       That does not mean, however, that Plaintiffs’ case should

be     dismissed    at     this   time.          Contrary     to    Defendants’

interpretation, the Court’s September 13, 2018 Order to Show

Cause afforded Plaintiffs fourteen additional days to submit

their response to Defendants’ Motion to Dismiss.                        Plaintiffs

filed both their Motion for Leave to File a Response and their

response fourteen days after the Court entered the Order to

Show    Cause.     Because    Plaintiffs        complied    with   the     Court’s

Order, the Court accepts Plaintiffs’ response to Defendants’

Motion to Dismiss.          Plaintiffs’ Motion for Leave to File a

Response    to     Defendants’        Motion     to   Dismiss      is     GRANTED.

Defendants’      Renewed     Motion     to     Dismiss   and/or     Motion     for

Judgment is DENIED.

       III. Conclusion

       For the foregoing reasons, Plaintiffs’ Motion for Leave to

File a Response to Defendants’ Motion to Dismiss is GRANTED and

Defendants’      Renewed     Motion     to     Dismiss   and/or     Motion     for

Judgment is DENIED.         Defendants shall have fourteen (14) days

from the entry of this Order to file a reply to Plaintiffs’

response to Defendants’ July 23, 2018 Motion to Dismiss.




                                        7
So ordered this 12th day of February, 2019.



                              /s/ Samuel H. Mays, Jr.
                             SAMUEL H. MAYS, JR.
                             UNITED STATES DISTRICT JUDGE




                               8
